DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min (US 10,613,606 B2) in view of Duffy et al. (US 9,020,873 B1).

As to claim 1, Min teaches a device comprising:
storage for storing a state repository comprising a plurality of states of the components/device (Memory 104; col. 3, lines 4-31);
obtain a new event description associated with the computing device, and a workload performed by the computing device (platform performance/resource monitor 122 configured to gather performance … receive the performance metric data from performance/resource monitors directly; col. 4, lines 9-17 and col. 3, lines 44-46);
in response to obtaining the new event description:
match the new description to a state of the device (power manager may analyze the obtained/received data … with states of wireless component; col. 4, lines 17-20); and
manage the workload based on the state of the device (manage VM 130a/130b including resource allocation … computing device; col. 4, lines 21-26).
Min does not teach a state repository comprising a plurality of state transitions associated with event descriptions generated by a computing device; match the new description to a state transition of the plurality of state transitions; and manage the workload based on a predicted next state associated with the state transition.
However, Duffy teaches a state repository comprising a plurality of state transitions associated with event descriptions generated by a computing device (col. 4, lines 28-32); match the new description to a state transition of the plurality of state transitions (col. 4, lines 1-6 and col. 5, lines 26-28); and manage the application’s state based on a predicted next state associated with the state transition (col. 4, lines 5-10 and col. 5, lines 55-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Duffy to the system of Min because Duffy teaches a method for implementing a decision engine using a finite state machine which are autonomous, they have and require no knowledge of the application in which they are used, and as a result, the decision engine may be added to any application that requires transitions between states driven by data event and/or randomized, non-uniform weighted dies, allowing for execution of randomized experiments within an application (abstract and col. 10, lines 41-49).

As to claim 2, Min teaches the event descriptions comprises alerts generated by components of the computing device (col. 4, lines 9-17).

As to claim 3, Min teaches wherein the alerts, respectively, comprises noun-verb phrases that describe characteristics of at least one of the components (inherent from “each guest OS … vCPU utilization, memory accesses, networking bandwidth consumption”; col. 3, lines 41-46).

As to claim 7, Min as modified by Duffy teaches wherein managing the workload based on a predicted next state associated with the state transition comprises:
obtain a second new event description associated with the computing device, and the workload performed by the computing device (platform performance/resource monitor 122 configured to gather performance … receive the performance metric data from performance/resource monitors directly; col. 4, lines 9-17 and col. 3, lines 44-46);
in response to obtaining the second new event description:
make a determination that the second new event description does not match any state transition of the plurality of state transitions; and discard the second new event description without managing the workload (col. 5, lines 34-36).

As to claim 8, Min does not teach wherein the computing device manager is programmed to discard at least 99% of event descriptions generated by the computing device without determining that a state of the computing device is likely to change. However, it is well known in the art that the computing device can generate a lot of event, and only events associated with the performance/monitor are considered, the rest of event would be discarded. 

As to claim 9, Min as modified by Duffy teaches wherein the computing device manager is programmed to add a new state transition to the state transitions when any event description that is obtained does not match any of the state transitions (see Duffy: col. 5, lines 18-25).

As to claim 10, Min as modified by Duffy teaches wherein the state transition specifies that the computing device is more likely to transition to the next state than a second next state (col. 4, lines 27-33).

As to claim 11, Min as modified by Duffy teaches wherein the state transition further specifies a transition time associated with the next state and a second transition time associated with the second next state (col. 4, lines 33-42).

As to claim 12, although Min does not teach wherein the new event description comprises a human readable description of a computing device event, it just a design choice and well known in the art, which does not contribute to inventive step.

As to claim 13, Min as modified by Duffy teaches where managing the workload based on the predicted next state associated with the state transition comprises: terminating the workload; instantiating a new instance of the workload hosted by the computing device; and modifying an operation of the workload to avoid the predicted next state (col. 4, lines 38-49, line 60 – col. 5, line 2).

As to claim 14, Min as modified by Duffy teaches where managing the workload based on the predicted next state associated with the state transition comprises: allocating additional computing resources to the workload, wherein an amount of the additional computing resources is based on a transition time associated with the predicted next state (col. 4, line 50 – col. 5, line 2).

As to claim 15, it is the same as the deployment manager of claim 1 above except this is a method claim, and therefore is rejected under the same ground of rejection.

As to claims 16-17, see rejections of claims 10 and 11 above, respectively.

As to claim 18, it is the same as the deployment manager of claim 1 above except this is a non-transitory computer readable medium claim, and therefore is rejected under the same ground of rejection.

As to claims 19-20, see rejections of claims 10 and 11 above, respectively.



Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of records fails to teach or suggest: prior to obtaining the new event description: obtaining an event description of the event descriptions; identifying a component of the components associated with the event description; dividing the event description into one or more portions that each include only noun or verb phrases; analyzing at least one of the portions to identify a computing device specific meaning of the at least one of the portions; and generating a state transition of the state transitions using an identifier of the component and the component device specific meaning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (CN 103019808 B) teaches a service state of the regulating device and method for improving the commonality of service state adjusting mechanism, stability and maintenance management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
May 18, 2022